Kyrgyzstan (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on Kyrgyzstan.
High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the Commission. - Mr President, I am pleased to have this opportunity to make a statement on Kyrgyzstan. As this House knows very well, the situation on the ground remains somewhat fluid and tense. Kyrgyzstan has attracted quite some media and political attention, and I have followed developments closely from the beginning, making two statements, one on 7 April and the other on 8 April.
I sent a delegation almost immediately, headed by the EU Special Representative, Pierre Morel, to the country and we stayed in close contact throughout his visit.
The coordinated EU-UN-OSCE effort that started last week in Bishkek continues at the moment and will continue until the crisis and its consequences are overcome. Yesterday, I spoke with the Kazakh Foreign Minister Saudabayev, who today is visiting Bishkek as Chair-in-Office of the OSCE, and who has literally just sent me a message to say that he has completed his tasks.
The resignation of the President, on the basis of Article 50 of the present Kyrgyz Constitution, and his departure from the country is expected to reduce political tension. However, that is not the end of the crisis, and we have important work to do.
Most importantly, we have to ensure stability and public order, and while the situation has generally calmed down, violence continues. Reports told us yesterday that as many as five people were killed in riots in the suburbs of Bishkek. All sides need to be careful and avoid provocation. The restoration of law and order must be a priority. Citizens and businesses in Kyrgyzstan need to be able to go about their daily life without fear for their lives or for their physical integrity.
The second issue concerns the legitimacy of the provisional government. Although President Bakiyev has officially resigned, the provisional government needs to commit to a clear plan for how to return to constitutional and democratic order and the rule of law.
Elements of such a 'roadmap' have been announced - a new constitution is being drawn up and submitted to referendum and presidential and parliamentary elections are to be held.
We will be happy to look at such a plan. What is important for us in this context is that the constitutional process is inclusive and participatory. Representatives of all parties and ethnic groups should be able to contribute to a new draft constitution before it is submitted to a referendum.
The early indications - I can tell honourable Members - are encouraging. I hope these will be confirmed over the coming days, and I will discuss this with Ministers in Luxembourg on Monday.
If we are satisfied the provisional government is committed to a quick return to legitimacy and genuinely wants to join the democratic family, we will be ready to provide the necessary political, financial and technical support.
With the Venice Commission of the Council of Europe, we could contribute to the work on constitutional reform and the updating of electoral legislation. We know from the presidential elections last year that there is considerable room for progress.
With the OSCE, we are willing to work on the preparations and modalities for monitoring the elections and, with the people of Kyrgyzstan, we are ready to do what we can to help turn their aspirations for a democratic and open society into reality.
Thirdly, it is clear that Kyrgyzstan needs material assistance. In the very short term, we are willing to address any humanitarian needs that recent events might have created.
On the basis of the information that we have had from our partners in the field - the Red Cross and the UN Development Programme - there do not seem to be major unmet humanitarian needs at this stage. However, there may be specific medical needs. The Commission, through DG ECHO, will, of course, keep monitoring the humanitarian situation in the country and adjust as necessary.
We will continue the assistance that is already ongoing, notably in the fields of human rights, education and poverty eradication.
Fourthly, after the dramatic events of the last two weeks, there is a need for accountability and justice. More than 80 persons died and many hundreds were wounded from gunfire opened against demonstrators in Bishkek. These events cannot simply be put on one side. We need clarity brought on what actually happened, on who was responsible, and on what needs to be done to avoid this ever being repeated in the future.
Finally, as the recent crisis has shown, there is a need for genuine economic and social reforms. Unfortunately, the example of Kyrgyzstan shows how bad government and the lack of genuine reform can bring political instability and ultimately violence.
The upheaval and the widespread looting that followed, and now the rise in organised, large-scale crime, further aggravates the situation.
I will discuss with Ministers on Monday the political framework in which the European Union will be ready to address the most pressing needs, but of course, today, I am very interested to hear the views of the honourable Members on this matter.
Mr President, Baroness Ashton, ladies and gentlemen, I would like to thank you very much for your assessment of the situation. I believe your assessment to be correct that we should first try to restore law and order and safeguard human lives and then begin to build on this foundation.
On the other hand, and you explained this in your last remark, the extent to which economic and social development is needed is clear, because this is also an important yardstick for political stability. Of course, this also includes equality, which often suffers as a result of corruption and other similar factors. Whether justifiably or not, this was obviously one of the causes of the clashes.
We must be aware that these countries are sufficiently unstable that our efforts to bring about stability by contributing to improved state-building, democracy and the rule of law are of crucial importance. The whole region is of major strategic significance to us, not just the individual countries. This relates not only to the available energy sources, but to the area as a whole, in particular, if we consider the religious orientation of the majority of the former republics of the Soviet Union. If this were to take the form of fundamentalism, the results could be catastrophic for us.
For this reason, providing aid to these countries is of extreme importance, not only from the perspective of the aid itself, but also in relation to our interests.
We should remember that the neighbouring countries in the region, some of which are very large, are responsible for ensuring that these weaknesses are not exploited with the aim of rebuilding old power relationships that would not allow for modern development.
Mr President, Baroness Ashton, I would also like to thank you for your statement. A dictator or a president who behaves like a dictator is removed from power. His successor celebrates and is pleased to be able to introduce democracy for his subjects. After a few months, he is in the same position and it seems as if democracy has only been restored for the purpose of making comfortable, well-paid positions available to his son or other family members.
We hope that this cycle is not beginning again and that Mrs Otunbayeva has a different approach. Her past, and the attitude that she has often demonstrated, are indicators of this. However, indicators are not enough. We need real proof. If she is not to suffer the same fate as her predecessor, she must take a different approach and ensure that she helps the people of her country. I hope that the president who has been thrown out of office will be sensible enough not to spread new discord and will make a genuine attempt to live a peaceful life in exile, which will give the Kyrgyz population the chance to build a democratic state.
Unfortunately, the situation that I have described does not apply only to Kyrgyzstan. Similar conditions can also be found in other countries. We wish the representative for Kazakhstan success with his task on behalf of the Organisation for Security and Cooperation in Europe (OSCE). However, the situation in Kazakhstan is also far from ideal. The same thing also applies to Uzbekistan and to other countries. The question of how we can encourage the development of democracy there - because it is not a product that we can simply deliver, it must emerge in these countries - is one that we must follow up. This is a very sensitive region, as Mr Brok has already said. Mr Morel is doing a good job as the Special Representative, but this is not enough.
I would like to remind everyone that during the German Presidency with Dr Steinmeier, a strategy for Central Asia was drawn up which we have heard very little about recently. Therefore, I would like to ask you to take up this strategy again and to transform it into a stability strategy for the region. This is not only about the energy supply from Turkmenistan through to Kazakhstan. It is also a question of the stability and, in particular, the political stability of a region which is very close to Afghanistan. We know that in some countries, such as Uzbekistan, the situation is very fragile and problematic. Of course, it is ultimately a question of humanity, because there really should not be any victims at all.
Against this background, we need to make a new attempt to put in place a strategy for Central Asia which covers the economy, democracy and humanity. I would ask you to use the case of Kyrgyzstan as the opportunity to renew this strategy for Central Asia and to give it a new stimulus.
Mr President, Baroness Ashton, ladies and gentlemen, there is a wonderful concluding passage in the Kyrgyz epic Manas - which is no small work of literature, being 20 times longer than the Odyssey and the Iliad put together and also an aid to understanding this country's history - where the wife of the hero who represents the whole population sets out to safeguard his memory against foreign attacks and to protect his tomb. In the end, she decides that the name on his tomb should be that of his wife, instead of the hero Manas, precisely to ensure that it remains intact in the face of enemy attacks.
This type of dedication for the common good, for the people, should be what we expect from the new Kyrgyz ruling class, which is not, in point of fact, all that new. Of course, I advise the High Representative to adopt a constructive and I would say positive, yet cautious attitude towards the interim government, but also to call for a series of reforms, a set of measures, which must be clear.
Not only an international board of enquiry into what has taken place, not only a clear schedule for restoring democratic rules - because this interim government, by its very definition, is not sanctioned as a legitimate government by the popular vote - but also reforms to oppose corruption firmly and effectively, and ultimately to make Kyrgyzstan independent from the judiciary, which is very far removed from the current situation.
Also - and this is linked to both the issue of the judiciary and to corruption - to streamline what is an extremely oppressive bureaucratic nomenclature and public administration. In fact, this is the first real test of the European Union's new Central Asia strategy in a critical, emergency situation of the type currently existing in Kyrgyzstan.
We must not let this country, where the influence of the United States is now very limited, end up in the rather suffocating grip of present-day Russia, and so I believe that this is an opportunity for us all to make a commitment.
Mr President, Baroness Ashton, we know how much people hoped in 2005 at the time of the Tulip Revolution that everything would change when a new president came into office who genuinely took seriously the needs and interests of the people with regard to democracy and codetermination. Unfortunately, that was not the case and now he has suffered the same fate as his predecessor.
The European Union must exert significance influence in this case. Baroness Ashton, I welcomed the fact that you said that you have sent the Special Representative, Mr Morel, to the region. I think that was both sensible and useful. However, it is equally necessary for the EU now to revise its strategy for Central Asia to make it really effective. I hope the Council will begin work on this next Monday.
My question is: How do you intend to tackle this? How do you plan to ensure that a genuinely comprehensive process is put in place for developing a constitution which involves everyone, as you have proposed? We need to help this region and Kyrgyzstan to move towards cooperation and away from confrontation. I believe that this is important for the future of the entire region and beyond.
(FR) Mr President, Madam Vice-President, ladies and gentlemen, the situation in Kyrgyzstan is, in fact, particularly unstable. Nevertheless, this country has been, and perhaps still is, one of those that seemed most open to the setting up of democratic institutions.
The Tulip revolution in 2005 once again raised immense hope. Mr Bakiyev has failed; he has been incapable of responding to the population's needs and demands; he has allowed corruption to develop, and played his own part in it with a certain clannishness; he has emptied the coffers, if some statements are to be believed; and he has installed an increasingly authoritarian regime, for which political opponents, human rights defenders and journalists have paid a heavy price.
After the riots of 7 April, a provisional government was put in place, but for all that, Mr Bakiyev does not seem to have given up, even though he has left the country, and yesterday new riots actually took place, as you said, in the south of the country and around the capital.
Commissioner, this country is actually of considerable strategic importance, and not only in military terms. It must not be the playing field of certain major powers. Despite some discussions, the European Union still does not have a great enough presence in this region of the world. Its support and its diplomatic presence remain half-hearted. One only has to read the stories that are breaking at present on the situation in that country to be persuaded of this. This is not just about the United States, Russia and Kazakhstan, the country that currently holds the presidency of the OECD. However, the EU's support is essential to ensure that country's independence. You are right, Baroness Ashton; priority must go to re-establishing the rule of law, but we must very quickly go beyond that and, as some of my fellow Members have already said, implement a proper strategy for this region of the world.
Yes, we must help this country to combat poverty; 40% of the population there lives below the poverty threshold. Yes, we must facilitate economic development and, as you said, especially with regard to education, health but also water, which is an essential priority in this region of the world. Yes, of course, we must support democracy and the defence of human rights. This is now a matter of the utmost urgency.
Our undertaking, Commissioner, can and must be to prevent this country from swinging towards fundamentalism and a new authoritarian regime. It is not a case of our interfering in the internal affairs of that country but, on the contrary, of helping the Kyrgyz people to once again trust in democracy. This is the key to ensuring that the country plays a major role in this region of the world.
Mr President, ladies and gentlemen, the situation in Kyrgyzstan is very important for the stability of Central Asia, a region in which Europe has particular interests relating to the supply of raw materials and energy.
Following the unrest of 7 April, it is necessary to re-establish conditions that will lead to the free, legal and rapid election of a democratic regime, if this is compatible with the local situation. It is worrying that a considerable haul of weapons has been stolen by criminal gangs, with all the risks of increased lawlessness, armed conflicts and terrorism in the area that this entails.
Europe and others, including the OSCE, could contribute to helping the country develop institutions that are stable, operational, less corrupt and more democratic. One such show of support could be an observation mission for the coming elections.
We cannot pretend, however, that a new constitution or parliamentary regime will be enough to bring about true democracy; this inevitably depends on the political growth of citizens and a widespread awareness of the law and the rights of individuals. We must provide long-term assistance in this area.
Mr President, last week's riots have led Kyrgyzstan into a political, judicial and economic crisis. Its constitutional court was practically disbanded and the interim government's actions appear uncoordinated. Meanwhile, the brother of Kurmanbek Bakiyev has announced that the hand-written resignation statement is a fake and that Bakiyev did not himself resign.
According to eye-witnesses, new local groups trying to take over regional governments have emerged. Similarly, ethnic-based groupings appear, creating fear of more ethnic violence. Criminal groups operate freely in the country. Large numbers of weapons are being circulated and robberies are taking place. Safety, security and the interests of the EU citizens in this country are still endangered.
The present interim government is unable to counter any of these threats. The situation is completely unclear for the local people. High Representative Ashton has issued two statements expressing her concern, but more active and practical actions are urgently needed instead. It is important that the EU take a decisive position on the situation in Kyrgyzstan in this strategically important country. We need to be more present there, cooperating with the UN, USA and OSCE to defend the interests of Kyrgyzstani and EU citizens who are currently unable to protect their lives and defend their property. It is clear that the EU should pursue an independent investigation into the causes and effects of the riots.
About the material resources of the Kyrgyz Bank and the agency for investment and development: they need to be evaluated before assigning any further financial assistance. Inactivity and hesitancy on the EU's part and an absence of real strategy and tactics may lead to very dangerous developments and undermine the EU's own economic and political interests and credibility in the region and in the rest of the world.
(EL) Mr President, Lady Ashton, in the twenty years that it has been independent, Kyrgyzstan has been governed by a corrupt regime and little progress has been made in improving its democratic institutions. As regards the last fifteen years, I can give you my own assurance, having been personally involved in my capacity as a member of the OSCE and otherwise.
The people who were governing up to yesterday and the people who overturned them are all cogs in the same corrupt system. The army is in the capital, carrying out searches and making arrests as we speak. Despite this, we need to give the present regime a chance, because we are in the final stage before civil war and the break up of the country.
The people of Kyrgyzstan are a peace-loving people and I imagine that many of you will have got to know them through the book by the famous author Chingiz Aitmatov, who was ambassador in Brussels up to 4 years ago. However, financial distress and social inequalities, as well as the interventions of foreign countries, have caused explosions which may, on occasion, reach the limits of civil war, and here I would disagree slightly as to whether the people of Kyrgyzstan can ward off terrorism.
As I said, the danger of Kyrgyzstan splitting into North and South is real and is being cultivated by foreign agents, while its membership of the OSCE and the constant presence of the OSCE in Kyrgyzstan does not appear to be bearing fruit in terms of democratisation. Of course, there is a permanent humanitarian crisis which may not be acute, but there has been no modernisation and no improvement in democratic institutions over all these years. People are living well below the poverty line.
That is why the European Parliament needs to intervene, in liaison with the other institutions of the European Union, with the Commission and the Council, and review the strategy followed to date in the area.
A strong European Parliament delegation must monitor progress in democratisation and grant money in a controlled manner, with a view to developing institutions and education, because the destabilisation of Kyrgyzstan is a major danger for the destabilisation of the whole of Central and Western Asia, and of Europe. If the European Union wants to play an effective peacekeeping role, it needs to act now.
(RO) The situation in Kyrgyzstan is giving particular cause for concern. This country has a strategic position in Central Asia. It hosts on its territory a US military base making a major contribution to the operations in Afghanistan, as well as Russian troops.
It is unfortunate that the protests of the last few weeks have degenerated into violence and have resulted in the loss of human life. The authorities must take measures aimed at protecting civilian lives. Just yesterday, new clashes took place among ethnic Kyrgyz, Russians and Turks. Given that large Russian and Uzbek communities live in this country, if interethnic clashes continue, the stability of the whole region will be affected.
Mrs Ashton, the European Union must focus particular attention on the conflict in Kyrgyzstan, provide humanitarian aid and get involved in stabilising the situation.
(SL) Madam Ashton, we are here to discuss the alarming events in Kyrgyzstan and to help as much as we can to stabilise the situation in this country. A proactive approach by the European Union towards Kyrgyzstan is particularly important, but it is equally important that we also maintain a high level of commitment in principle with regard to another issue, which has been removed from this sitting's agenda. However, because it is topical and because human lives are at stake, I feel obliged to call your attention to it. I am talking about the plight of Sahrawi activists, peacekeepers from Western Sahara being detained in Moroccan prisons, who are on hunger strike and are risking their lives. Amnesty International has also called our attention to their plight. I would therefore ask, Madam Ashton, that you and your colleagues pay immediate attention to this problem because, otherwise, it might be too late.
Mr President, recent events in Bishkek are alarming and a sad end to the 2005 Tulip Revolution, or Colour Revolution, when President Bakiyev had promised democracy and human rights and instead delivered corruption, nepotism and increasing autocracy.
Kyrgyzstan remains the smallest and poorest country in Central Asia and has undergone a worrying infiltration of radical Islamists in the Fergana Valley in recent years, so stability must be the EU's priority for the region.
It is right and proper now to recognise the new Otunbayeva government, an unusual example where we have a common interest with that of Russia, which actually supported the revolution and overthrow of the Bakiyev regime. President Roza Otunbayeva served briefly as Ambassador to the United Kingdom, so she knows the workings of the European Union well.
Lastly, Central Asia is a strategic region for reasons of energy and global security and the operational capability of the US air base in Kyrgyzstan is vitally important to support ISAF in Afghanistan as well.
(PL) Mr President, five years after the Tulip Revolution, when President Akayev stood down, a bloody revolution has taken place. Two reasons can, of course, be given. Firstly, the problem of nepotism and corruption and hence, the absence of the foundations of a democratic state, and secondly, the country's financial and economic problems.
Mrs Ashton's initiative, which has meant that Mr Morel can, today, give us a full report on what is really happening in Kyrgyzstan, seems fairly important. I would like to make a fervent appeal in relation to the situation in Kyrgyzstan. The country is, we know, an area of Russian influence, and also has an American military base. The European Union's active participation should be based, principally, on building the foundations of a democratic country, and also on ensuring internal security. Over 80 fatalities is a bad signal for the building of Kyrgyzstan. So I repeat my fervent appeal and have my fingers crossed for Mrs Ashton's mission.
(RO) Kurmanbek Bakiyev is neither the first, nor will he definitely be the last, political leader to cause disappointment and disillusionment and be treated like a dictator, after the glimmer of hope there was at the very start and after his name was initially associated with democratic optimism.
There is a simple explanation for this situation. Due to the lack of stable institutions, politicians are likely to cause disappointment and get involved in this cycle of conflict, corruption and blackmail. None of us should forget that President Bakiyev has exploited the fact that there is a Russian and a US military base on the territory of Kyrgyzstan to continually blackmail the West.
Therefore, the solution lies in setting up institutions created by consent, based on a broad consultation process and a wide consensus and degree of compromise among the political forces. However, the main priority is to urgently put an end to the violence, as mentioned by the High Representative. The violence is serious and a solution must be found as quickly as possible to put an end to it because, otherwise, it will prevent a process of political construction from getting under way.
(IT) Mr President, Baroness Ashton, ladies and gentlemen, the situation in Kyrgyzstan is alarming to say the least, especially if we consider the statements made by the former Minister for Foreign Affairs, in whose opinion Kyrgyzstan's fate seems to lean ever closer to the Russian economic and border space.
One week after the fall of the government of former President Bakiyev, who fled his country by plane on 15 April, no one has any idea about the country's final political destination or future political intentions. What is clear, however, is the role of the Russian Ministry of Defence in facilitating the flight of former President Bakiyev after people took to the streets calling for his resignation.
Many weapons are in circulation in Kyrgyzstan, a small country with just 5.3 million inhabitants, and the only country in the world to house both a US and a Russian military base. The tension is now spreading to neighbouring countries, and the European Union must take note of the priority and the opportunity arising at this time, which is, above all, to put paid to a possible civil war and help the country move towards a democratic parliamentary republic with a stable presidency within the next six months.
All this, as you said Baroness Ashton, can happen if we are able to make proactive contributions of two kinds: firstly, a diplomatic contribution, but also - as you stated, High Representative - a substantial and material contribution. Our timeliness in providing aid to reduce and weaken all social tension will be decisive.
Baroness Ashton, let us act quickly and for the best, because this will be another important test for Europe. We are not in Haiti, but in Kyrgyzstan. Let us at least try to get there in time on this occasion.
(DE) Mr President, when the Soviet Union broke up at the beginning of the 1990s, many people believed that the young democracies would develop almost of their own accord. Now we know that these new states have inherited huge problems from the Soviet Union. During the Soviet era, differences between the ethnic groups were largely suppressed, which is why there is so much religious and cultural conflict in these countries today. Democracy does not just develop overnight and it will not emerge at all while corrupt clans are growing rich at the expense of the country and its citizens.
Rumour has it that the snipers who shot into the crowd in Bishkek were Uzbek and Tajik mercenaries. It seems that this was an attempt to provoke an international conflict which could put the whole of Central Asia at risk. European foreign policy should help to defuse the situation. However, military intervention is the wrong approach, as is clearly shown by the German presence in Afghanistan. It is essential to provide intelligent, targeted economic and development aid. We must give priority to combating corruption and to depriving the local clans of their power. It is really only then that democracy will have a genuine chance in Central Asia.
(FR) Mr President, ladies and gentlemen, the Europeana project is taking on a new, ambitious dimension. With this EU digital library, the diversity and the wealth of our culture will be made accessible. It is essential that our different countries be heavily involved in this project. A crucial aspect of this initiative concerns a fundamental value: respect for cultural and linguistic diversity.
One of our continent's horizons is Africa, but we have blackened that horizon with slavery and colonialism. We have a duty of recognition and reparation towards its peoples. Financial compensation could not meet this need alone, but thanks to the Europeana project, we can help to return to the African peoples part of their culture in terms of its oral literature.
Amadou Hampâté Bâ, a Malian intellectual, said: 'In Africa, when an old person dies, it is a library that burns'. Working to digitise works of oral literature, which are often collected by teams of ethnologists and anthropologists, and encouraging free access to them through the Europeana project, thereby making them universal in scale, would be a way of protecting and giving life to humanity's cultural diversity, to which we are all attached.
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, today I sit in the Commission's space as well. The honourable Members have made a number of important points and I will try in the short time I have to capture and address as many of them as possible.
Mr Brok, with Mr Tannock and others, talked about the importance of this being one of the poorest countries in Central Asia and, of course, one of the main recipients of EU assistance per capita. I could not agree more that social and economic development is essential as part of the strategy that we need to put forward. Mrs Swoboda talked too about the importance of making sure that what we have before us is a genuine political reform. We are working very closely with the UN and with the OSCE. Together, the people who have been in the region in the last few days have made this point consistently that we need to see the importance of reform as central to what happens next and I agree completely about the political stability of the region. It is very important.
We need to look again very carefully. There is a strategy for this part of Central Asia, it will be reviewed, but I am looking at it in the context of the External Action Service and what we should be doing within this region to pull together the different elements of Commission and Council support. Mr Rinaldi and others too I think rightly described that we need to be cautious, positive and constructive in our attitude and I would agree too with a number of honourable Members who talked about the value and importance of the rule of law. It is core to everything that we will do in the country to make sure that there is indeed the rule of law in operation and that applies in the legal system of course, but also in the political and constitutional reform that is so essential.
Mr Lunacek talked about the elections falling - I think that the actual words were used in the briefing I had - significantly short of the standards that we would wish to have internationally. And I think the elements which I would put into the mix of things would include financial support, of course, and I have mentioned the rule of law, political and constitutional reform and the elections and the link that we want to make economically too. One small example of that, of course, is that it is one of the great water-rich countries in that region, and it provides water to the regions, as honourable Members will know. We have been assisting them with their water management for more than five years, and I hope that we will be able to return to that work which is so essential as soon as the crisis is overcome and we have a legitimate government firmly in place.
Those are just some of the elements that I would include. I think that we are probably right in the level of presence in the region. Pierre Morel has been there for several days. He has just come back. He will be briefing Mr Borys of the AFET Committee on 27 April to bring the committee up to date with all the events. We are in touch by text every few hours and we have spoken several times and he has been in touch of course with colleagues too. We have had a strong presence in him, I pay tribute to him and to his team for the work that they have done.
The importance of democracy, as Mr Provera said, can never be underestimated, in my view; we have got to get beyond some of the issues that Ms Vaidere talked about: the instability, rumours, insecurities, the issues, which are clearly of enormous importance and, as I have indicated, we have set out what we wanted to do over these first vital few days which I hope honourable Members will feel has been responsive.
I think that the final thing that I would say is this, that some of the current members of the government in formation are the former human rights defenders on the opposition who were oppressed by the former President and who were supported by the European Union including, of course, Members of this House. So, although I do not have any illusions about the nature of politics in this country and, indeed, in the region, I think that we have to try and give this government a chance to form itself properly, to agree to do the political and constitutional reforms, which are going to be so essential, to hold the elections it says it will have and, if it is willing to do those things, to support it now into the future. And on that basis, I am very grateful for the comments which have been made and we will pursue the strategy as I have outlined.
The debate is closed.
The vote will take place during the first part-session in May.
Written statements (Rule 149)
Mr President, ladies and gentlemen, the popular unrest that has broken out in recent days in the capital of Kyrgyzstan has halted the progress of the 'Tulip Revolution' that kindled hopes of democratic change in the former Soviet republic in 2005.
The European Parliament is following the development of the political crisis in the country with great concern. This is not merely because of the country's crucial geostrategic position for Russia and the United States, but also because the stability of Central Asia, its political and economic development and interregional cooperation is of interest to the EU, not least, due to the importance of Central Asia for our energy supplies and our economic and trade partnership.
The risk of civil war breaking out and of a 'second Afghanistan' must be averted. We put our faith in the diplomatic mediation that the Presidents of the United States, Russia and Kazakhstan - the latter in his capacity as the current president of the OSCE - are deploying in their negotiations with the interim Kyrgyz Government for the establishment of public order and constitutional legality, in order that free elections can be held and the country's problems resolved.
As Chair of the EU-Central Asia delegation, I hope, even despite the recent ethnic clashes, that we will do everything we can to bring about national peace and the lasting return of democratic life in Kyrgyzstan.
Stabilisation of the situation in Central Asia will guarantee good cooperation with the EU. No one is in any doubt that Kyrgyzstan plays a special role here. Kyrgyzstan is important to the European Union for strategic reasons - as a country which has sources of energy and natural resources, and because it is host to an American military base which is supporting NATO forces in Afghanistan. At the same time, the failure to carry out suitable reforms after Kyrgyzstan gained independence has led to the dramatic situation which we are seeing today. At present, let us concentrate on ensuring security to civilians and on giving them humanitarian aid. In addition, we should take every possible measure to prevent radicalisation of the country. We must not allow civil war to break out. In the long-term perspective, it is essential to develop a new strategy for the entire region. We need the rapid development of a specific EU position covering key aspects such as preventing religious fundamentalism, combating poverty and corruption, building civil society, the defence of human rights and democratisation. In particular, we should send a team of observers to the next elections. We have to keep abreast of what is happening and, while avoiding interference in internal affairs, we should do everything to help Kyrgyzstan turn to democracy and, after the situation stabilises, to carry out effective reforms. I think that sending further aid from the EU to Kyrgyzstan must be conditional on the introduction of reforms which will ensure law and order and respect for human rights.
Mr President, Baroness Ashton, I welcome the fact that the European Union's Special Representative has been sent to Kyrgyzstan. We must know what the plans of the interim government there are. It must be guaranteed that there will be an end to violence in Kyrgyzstan, and the development of the rule of law and democracy there must be ensured. During the revolution in Kyrgyzstan, the forces which came to power blamed President Bakiyev for restrictions on the free press, violence against journalists, the arrest of opposition leaders, corruption, a move away from democratic values and the country's poor economic situation. Our expectation should thus be to see Kyrgyzstan change before long into a democratic state governed by the rule of law. At the same time, our hope will only be justified if we ourselves are prepared to direct resources into implementing this plan, because Kyrgyzstan's struggling economy cannot afford the necessary support for carrying out the long-awaited social, economic and political reforms. With the aim being to create sustainable development in the Central Asian region, we must, as well as offering economic help, also offer the interim government our know-how in carrying out reforms, just as we have done in Kosovo, Macedonia and elsewhere. In this area, it is worth noting that Estonia has given this type of help to Ukraine as well as to Georgia, which shows that our experience of communicating with the people living in the area of the former Soviet Union cannot be underestimated. With the change of regime which is taking place, we cannot miss any opportunity to facilitate a move towards democratic values in Kyrgyzstan. It would therefore be irresponsible of us to leave Kyrgyzstan without support and make it dependent on some of its large neighbours.